Citation Nr: 1023277	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from February 1969 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that, 
in pertinent part, denied service connection for hepatitis C.  
In June 2009, the Board, in pertinent part, remanded this 
appeal for further development.  

As noted in the June 2009 Board remand, in a February 2008 
statement, the Veteran's representative appears to have 
raised the issue of entitlement to service connection for a 
right leg disability, to include as secondary to a service-
connected left hip disability.  Additionally, the Board notes 
that in an April 2009 informal hearing presentation, the 
Veteran's representative discussed a January 2007 VA 
examination report that indicated that the Veteran was 
unemployable.  Therefore, the Board finds that the Veteran's 
representative has also raised an issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU rating).  Those issues are not before the Board at this 
time and are referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's current hepatitis C was not present during 
service or for many years thereafter, and was not caused by 
any incident of service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in February 2003, 
correspondence in April 2003, a rating decision in March 
2004, a statement of the case in April 2005, a supplemental 
statement of the case in June 2007, a supplemental statement 
of the case in March 2008, and a supplemental statement of 
the case in September 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a November 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  No compensation 
shall be paid, however, if the disability was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110.  

Service connection for a "chronic disease," such as 
cirrhosis of the liver, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 
38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).  The Veteran's claim was 
submitted in December 2003.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the Veteran had active service from February 
1969 to July 1970.  His DD-214 indicates that his 
occupational specialty was listed as a rifleman.  

The Veteran contends that he has hepatitis C that is related 
to service.  The Veteran specifically alleges that he 
incurred hepatitis C during his period of service due to 
heavy alcohol use and intravenous drug use while he was in 
Vietnam.  The Veteran also argues that shots in service from 
an air gun and considerable sexual contact in Thailand caused 
his hepatitis C.  

The Veteran's service treatment records do not show treatment 
for hepatitis C or for any liver problems.  Such records do 
not show treatment for sexually transmitted diseases or for 
alcohol or drug abuse.  

The first post-service evidence of record of any possible 
hepatitis is in July 1972, approximately two years after the 
Veteran's separation from service, with the first post-
service diagnosis of hepatitis C in December 2002, decades 
after the Veteran's separation from service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

A July 1972 VA discharge summary, just two years after the 
Veteran's separation from service, related diagnoses of a 
stab wound to the abdomen and chronic hepatitis.  A July 1972 
report of a liver aspiration biopsy related a diagnosis of 
chronic active hepatitis.  Hepatitis C was not specifically 
diagnosed at that time.  An October 1979 treatment entry 
noted that the Veteran had chronic hepatitis A surface 
antigen with a positive history of drug abuse.  The diagnosis 
was chronic active hepatitis.  

A November 2001 VA treatment entry noted an assessment that 
included elevated liver function tests.  It was reported that 
the Veteran had a history of alcohol and drug abuse and that 
a hepatitis panel and ultrasound would be performed.  A 
November 2002 entry noted that the Veteran had a history of 
high liver function tests.  The examiner indicated that 
routine laboratory tests would be obtained, including a 
complete metabolic profile, to check for disorders including 
hepatitis B and C due to the history of high liver function 
tests.  

A December 2002 VA treatment entry noted that the Veteran was 
positive for the hepatitis C antibody.  A January 2003 entry 
related an assessment that included hepatitis C positive, 
hepatitis B core antibodies positive, with the rest negative.  

A March 2003 VA treatment report indicated that it was the 
Veteran's initial visit for hepatitis C.  The Veteran 
reported that his first knowledge of liver disease was in 
1972 when he was jaundiced and a liver biopsy was performed.  
The Veteran stated that he spent forty-five days in the 
hospital and that he recovered with never giving another 
thought to his liver.  He indicated that his risk factors for 
the hepatitis C virus were intravenous drug use in Vietnam, 
crack cocaine, a probable blood transfusion due to stab 
wounds, and nasal cocaine.  The diagnoses were hepatitis C 
Virus, stable, and cirrhosis, stable, progressing.  

A March 2003 VA digestive conditions examination report noted 
that the Veteran's claims file was "seen".  The examiner 
reported that the Veteran blamed shots in the service from an 
air gun and considerable sexual contact in Thailand for his 
hepatitis C.  The Veteran stated that he never shared 
toothbrushes or razors.  He indicated that he used cocaine in 
the service intravenously and that they shared the needles.  
He reported that he had no exposure to the blood or fluids of 
others and that he was out two years before he found out he 
had hepatitis C when he was treated for jaundice in 1972.  
The Veteran indicated that he also used intravenous cocaine 
when he was out of the service and that he shared needles.  
He also stated that he smoked cocaine as well.  As to an 
impression, the examiner indicated that the Veteran had 
hepatitis C with laboratory studies.  The examiner commented 
that "the origin of the hepatitis C was due more than likely 
to the sexual intercourse and the intravenous drug use in the 
service and out of the service with shared needles."  It was 
noted that the Veteran could relate to no blood transfusion.  

An April 2003 psychiatric evaluation report from A. K. Chen, 
M.D., noted that in 1992, the Veteran had jaundice, and that 
he underwent a liver biopsy.  Dr. Chen indicated that the 
Veteran was diagnosed with chronic hepatitis C at that time.  
Dr. Chen stated that it was "most likely that the Veteran 
had contamination and contracted [the hepatitis C] from 
Vietnam while he was there from 1969 to 1970."  

A September 2003 VA treatment entry noted that the Veteran 
was diagnosed with hepatitis C within the last two years.  He 
reported that he had hepatitis C probably while he was in the 
service in Vietnam.  It was noted that the Veteran's risk 
factors included an abdominal knife injury with probable 
transfusion and that he was hospitalized for a week in the 
1980s.  He stated that he had "one time" injection drug use 
in the 1970s and that he was a Vietnam combat Veteran.  The 
Veteran indicated that he was discharged from an inpatient 
substance abuse rehabilitation clinic for crack cocaine in 
July 2003.  The diagnoses included chronic hepatitis C, 
genotype 1A.  The examiner remarked that the Veteran likely 
had cirrhosis.  

Records from the Social Security Administration (SSA) 
indicated that the Veteran was receiving disability 
compensation.  

A March 2009 VA treatment entry reported that the Veteran's 
main issues included hepatitis C.  The assessment included 
hepatitis C.  The examiner reported that the Veteran was seen 
by another VA physician in 2007 and that the plan was to 
start treatment, but that the Veteran never followed up.  It 
was noted that the Veteran was currently interested in 
treatment.  

An October 2009 VA liver, gall bladder, and pancreas 
examination report noted that the Veteran's four volume 
claims file, service treatment records, and VA treatment 
records, were all reviewed for the purposes of the 
examination.  The examiner discussed the Veteran's medical 
history in some detail.  The examiner noted that the Veteran 
was in the Army from 1968 to 1970 and that he had a tour of 
the duty in Vietnam.  The examiner stated that the available 
record revealed that the Veteran first developed jaundice 
during a hospitalization for a stab wound (June 1972 to July 
1972) and that he was found to have chronic active hepatitis, 
diagnosed by liver biopsy.  The examiner related that the 
Veteran was later diagnosed with hepatitis C by antibody 
testing.  It was noted that the VA records indicated that the 
hepatitis C dated back to, at least, 1996.  

The examiner reported that in the intervening years, 
repetitive liver function tests had remained relative 
elevated, suggesting persistent viral activity.  The examiner 
remarked that as far back as 2001, bilirubin had been 
negative or so low that icterus would not be evident.  The 
examiner reported that in a psychiatric evaluation report 
dated in April 2003, Dr. Chen painted a picture of the 
Veteran with a troubled childhood; a broken marriage; an 
incomplete high school education, which was later rectified 
by the successful completion of a GED; and an early entrance 
into the military.  The examiner also referred to a March 
2003 VA digestive conditions examination report that 
described the Veteran with polysubstance abuse, including 
alcohol, heroin, and cocaine, as well as using various routes 
of administration, which included oral, nasal, and injection.  
The examiner also indicated that the March 2003 VA digestive 
conditions examination report indicated that the Veteran 
shared needles during and after his military service, and 
that he stated that he had unprotected sexual behavior during 
service.  The examiner noted that the VA examiner, pursuant 
to the March 2003 examination, opined that the Veteran's 
hepatitis was service incurred.  The examiner remarked that 
the Veteran recounted such behavior to him, but denied 
injectable routes of administration and indicated that he 
smoked the crack cocaine.  It was noted that after service, 
the Veteran was incarcerated and homeless for a period of 
time.  

The diagnoses included chronic hepatitis C.  The examiner 
referred to a medical treatise and stated that the treatise 
indicated that only a relatively small percentage (20 to 30 
percent) of the patients who developed chronic hepatitis C 
developed acute symptoms, i.e., fatigue, nausea, loss of 
appetite, and jaundice.  The examiner reported that the 
medical treatise also indicated that epidemiologic studies 
showed that those who were infected and did develop acute 
symptoms of infection would develop them in three to twelve 
weeks.  The examiner remarked that in the present case, the 
Veteran developed his acute symptoms two years to the month 
after his discharge from military service, suggesting that 
his hepatitis C infection was acquired subsequent to his 
military service.  The examiner commented that, therefore, it 
was his opinion that "the Veteran's hepatitis C was less 
likely as not related to military service."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a September 2003 VA treatment entry 
noted that the Veteran was diagnosed with hepatitis C within 
the last two years.  The Veteran reported that he had 
hepatitis C probably while he was in the service in Vietnam.  
The diagnoses included chronic hepatitis C, genotype 1A.  The 
Board observes that the Veteran's statement that he had 
hepatitis C in Vietnam was nothing more than a recitation of 
his belief or claimed history.  As such, any repetition of 
this statement by a doctor reciting a reported medical 
history, is not probative in linking any present low back 
disability with his periods of service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).  

Additionally, the Board notes that A March 2003 VA digestive 
conditions examination report noted that the Veteran's claims 
file was "seen".  The examiner reported that the Veteran 
blamed shots in the service from an air gun and considerable 
sexual contact in Thailand for his hepatitis C.  The Veteran 
stated that he never shared toothbrushes or razors.  He 
indicated that he used cocaine in the service intravenously 
and that they shared the needles.  He reported that he had no 
exposure to the blood or fluids of others and that he was out 
of service two years before he found out he had hepatitis C.  
The Veteran indicated that he also used intravenous cocaine 
when he was out of the service and that he shared needles, as 
well as smoking cocaine.  As to an impression, the examiner 
indicated that the Veteran had hepatitis C with laboratory 
studies.  The examiner commented that "the origin of the 
hepatitis C was due more than likely to the sexual 
intercourse and the intravenous drug use in the service and 
out of the service with shared needles."  

The Board observes that it is unclear whether the examiner 
actually reviewed the Veteran's entire claims file.  The 
Board notes that the examiner related the Veteran's hepatitis 
C to both sexual intercourse and intravenous drug use during 
service, as well as to drug use out of service with shared 
needles.  The Board notes that the medical evidence does not 
specifically show treatment for sexually transmitted diseases 
or for drug abuse during the Veteran's period of service.  
Additionally, although chronic hepatitis was diagnosed in 
July 1972, it appears that hepatitis C was not diagnosed 
until many years, even decades later.  The Board also 
observes that the VA examiner did not provide any rationale 
for his opinion.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
if based on facts reported by the claimant can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet. App. 229 (1993).  Given these circumstances, the VA 
examiner's opinion, pursuant to the March 2003 VA digestive 
conditions examination report, has little probative value in 
this matter.  

The Board also notes that an April 2003 psychiatric 
evaluation report from Dr Chen noted that in 1992, the 
Veteran had jaundice, and that he underwent a liver biopsy.  
Dr. Chen indicated that the Veteran was diagnosed with 
chronic hepatitis C at that time.  Dr. Chen stated that it 
was "most likely that the Veteran had contamination and 
contracted [the hepatitis C] from Vietnam while he was there 
from 1969 to 1970."  The Board observes that there is no 
indication that Dr. Chen reviewed the Veteran's claims file 
in providing his opinion.  Dr. Chen also did not provide a 
rationale for his opinion.  Given these circumstances, the 
Boards finds that Dr. Chen's opinion also has little 
probative value in this matter.  See Swann, supra.  

Conversely, the Board observes that the October 2009 VA 
liver, gall bladder, and pancreas examination report noted 
that the Veteran's four volume claims file, service treatment 
records, and VA treatment records, were all reviewed for the 
purposes of the examination.  Additionally, the VA examiner 
discussed the Veteran's medical history in some detail, 
including the March 2003 VA digestive conditions examination 
report and the April 2003 psychiatric evaluation report from 
Dr. Chen.  The diagnoses included chronic hepatitis C.  The 
examiner referred to a medical treatise and stated that the 
treatise indicated that only a relatively small percentage 
(20 to 30 percent) of the patients who developed chronic 
hepatitis C developed acute symptoms, i.e., fatigue, nausea, 
loss of appetite, and jaundice.  The examiner reported that 
the medical treatise also indicated that epidemiologic 
studies showed that those who were infected and did develop 
acute symptoms of infection would develop them in three to 
twelve weeks.  The examiner remarked that in the present 
case, the Veteran developed his acute symptoms two years to 
the month after his discharge from military service, 
suggesting that his hepatitis C infection was acquired 
subsequent to his military service.  The examiner commented 
that, therefore, it was his opinion that "the Veteran's 
hepatitis C was less likely as not related to military 
service."  As the VA examiner  reviewed the Veteran's claims 
file, discussed his medical history in some detail, and 
provided a rationale for his opinion, the Board finds that 
the VA examiner's opinion, pursuant to the October 2009 VA 
liver, gall bladder, and pancreas examination, is the most 
probative in this matter.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  

The Board observes that the probative medical evidence does 
not suggest that the Veteran's current hepatitis C is related 
to his period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the Veteran's current hepatitis C began at 
least two years after his period of service, and maybe many 
years after his period of service, without any relationship 
to any incident of service.  The Board notes that to the 
extent that drug abuse during service is argued to be a 
precipitating factor for the Veteran's hepatitis C (as 
indicated pursuant to the April 2003 VA digestive conditions 
examination), the law clearly states that service connection 
may not be established on a direct basis for a disease or 
injury that results from willful misconduct, or, for claims 
filed after October 31, 1990, that are the result of the 
abuse of illegal drugs.  See 38 U.S.C.A. §§ 105(a), 1110; 
38 C.F.R. § 3.301(a).  As such, service connection for 
Hepatitis C, on that basis, cannot be established.  

The Veteran has alleged in statements that his current 
hepatitis C had its onset during his period of service, 
including as a result of heavy alcohol use, intravenous drug 
use, and shots in service.  As a layperson, however, the 
Veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
Veteran's hepatitis C began many years after his period of 
service and that it was not caused by any incident of 
service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for hepatitis C, 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


